Citation Nr: 1525704	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for pituitary adenoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  The record was held open for 60 days to allow the submission of additional evidence.  No additional evidence was received.

In March 2015, the Veteran submitted a request for service treatment records pursuant to the Freedom of Information Act (FOIA).  Although the VA Records Management Center (RMC) acknowledged his request by letter in May 2015, there is no indication upon review of the file that he has been provided with the requested records.  As the Veteran's claim is being remanded for additional development, there is no prejudice to the Veteran in REFERRING his FOIA request to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that additional evidence, to include a VA neurologic/traumatic brain injury (TBI) report has been associated with the file since the matter was certified to the Board in March 2014.  The Veteran has not waived initial AOJ consideration of this potentially relevant evidence with respect to his claim of service connection for pituitary adenoma.  

Next, with respect to the Veteran's assertion that his pituitary adenoma is a residual of an in-service head injury, the Board notes that service connection has been established for traumatic left occipital headaches and mild cerebellar dysfunction, along with hearing loss, as a result of a head injury by mortar blast during service in Vietnam in August 1966.  The July 2012 VA examination report notes that although the Veteran cited to literature from the Pituitary Society in support of his claim, review of the cited source did not stand for the proposition that pituitary adenoma is caused by head trauma.  At the Board hearing, the Veteran also noted that he had been in contact with the Pituitary Network Association and they were the ones who told him that his problems would be related to a concussion and high fevers.  On remand, the specific source referenced by the Veteran should be available in the file for review.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the literature pertaining to pituitary adenoma cited by the Veteran on VA examination in July 2012 with the Veteran's file.  Ask the Veteran to submit additional evidence in support of his claim from the Pituitary Society and/or Pituitary Network Association.

2.  After conducting any necessary additional development, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) (with consideration of the additional evidence associated with the claims file since the last SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

